TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00077-CV



                               Gregory Joe Wickline, Appellant

                                                v.

         Board of Regents for the Oklahoma Agricultural and Mechanical Colleges,
    acting for and on behalf of Oklahoma State University; and James Michael Holder,
   in his individual capacity and in his capacity as Vice President for Athletic Programs
     and Director of Intercollegiate Athletics for Oklahoma State University, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-14-004391, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed an agreed motion to dismiss the appeal, explaining that there is

no longer a controversy between the parties. We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed on Agreed Motion

Filed: January 8, 2016